PD-1103-15

                                -SO.   06-14-00086-CR-


MARK:-ANTHONY YOUNG,                        §    IN THE COURT OF
         PETITIONEES

                                            § CRIMINAL APPEALS RECEIVED ISM
V.
                                                                   COURT OPCRSSWAL APPEALS
                                                 OF   TEXAS

                                                                       OCT 29 2015
THE STATE OF TEXAS,
         RESPONDENT



                                                 APPEAL FROM ANDERS BRIEF

                                                                      FILED IN
                                                              COURTOF CRIMINAL APPEALS
********************************************************


                        MOTION REQUESTING THE CLERK TO               OCT 29 23iQ
                            SUSPEND RULE 9.3(b)          OF
                                       T .R .A .P .
****************** * * ****************************             * *Abei*tos&*GlGrt *

     COMES NOW,MARK ANTHONY YOUNG,pro se and informapauperis,in

the above styled and numbered cause and respectfully moves this

Court to grant leave to file an original copy of the Petition

for Discretionary Review,by Suspending Rule 9.3(b)                  of the Texas

Rules of Appe'lialie^ Proceedure.        In support thereof Petitioner would

show the following:


     1. The Texas Rules of Appellate Procedure requires the filling
        of (11) copies of the Petition for Discretionary Review
        with   this    Court.

     2. The Petitioner; is incarcerated in the Texas Department of
        Criminal Justice at the Michael Unit,in Tennessee Colony,
        Texas. He is Indigent and does not have acces to a copier
        inwhich to make the (11) copies required by this Court-
        Petitioner; intends to file a pro se PDR with this Court-


     WHEREFORE, PREMISES CONSIDERED, the Petitioner.': respectfully

requests this Court to grant this Motion to suspend Rule 9.3(b)
                                                     RESPECTFULLY     SUBMITTED,




                                                     MARK ANTHONY YOWJG 1929961
                                                     MICHAEL UNIT
                                                     2664 FM 2054
                                                     TENNESSEE COLONY,TX.   75886

                                                     PRO SE




                           _SERTIEFICATE_OF_SERVICER

   The petitionee-; hereby certifies that a copy of the foregoing
document was filed upon the District Attoney's office of Hunt
County on this date.


EXECUTED ON (VJaUr         , 2-i      ,2015.

                        _ONSWORN_pECLARATION_OF_INMATE_

   I,MARK ANTHONY YOUNG,#1929961,currently incarcerated in the
Texas Department of Criminal Justice at the Michael Unit,in
Tenneess Colony,Texas,do solemnly swear under the penalties of
Perjury that the foregoing Motion to Suspend;; Rule 9.3(b), is
true and correct ot the best of my knowledge.                 I further state
that   the   enclosed   incormation     is   true   and   correct.



EXECUTED ON THIS ^XJ               day of HCJaW / Qft (S

                                                     rvW^A
                                                     MARK   ANTHONY   YOUNG


                                                     PRO SE   Petitioner